.DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 13 and 14 are objected to because the claims as amended have included the word “targe” it is suggested this word be rewritten to say “target.”
 Appropriate correction is required.
Claim Interpretation
Claim 2 recites the limitation of “once once once once it is determined that the measurement value in the present frame is the maximum…,” Claims 12-14 recite the limitation, “…once it is determined that the likelihood in the present frame is the maximum…,” and Claim 16 recites the limitation, “…determined to include the optimum cross section…,” all of which in an interpretation may be construed as conditional limitations where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19, and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite discriminating a measurement target, setting a measurement algorithm, measuring the measurement target based on the measurement algorithm, and displaying a measurement result.
The limitations of discriminating a measurement target, setting a measurement algorithm, measuring the measurement target based on the measurement algorithm, and displaying a measurement result, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a processor” nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the “by a processor” language, “discriminating” in the context of this claim encompasses the user manually recognizing a measurement target. Similarly, the limitation of setting a measurement algorithm, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, but for the “by a processor” language, “setting” in the context of this claim encompasses the user thinking that the measurement satisfies some criteria. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using a processor to perform the recognizing, setting, measuring, and displaying steps. The processor in both steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of ranking information based on a determined amount of use) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recognizing, setting, measuring, and displaying steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Regarding the dependent claims 2-18, they do not include additional elements
that are sufficient to amount to significantly more than the judicial exception. Regarding the independent claim 20, the same reasoning outlined regarding claim 1 applies. Therefore, the dependent claims 2-18 and the independent claim 20 are also found not patent eligible.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-18 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Collet-Billon (US 2010/0322495 A1).
	Regarding claim 1, Collet-Billon discloses an acoustic wave diagnostic apparatus (See Collet-Billon: Para. [0001] (providing that the, "present invention relates to a medical imaging system, and to a corresponding method ... in particular … [of] Ultrasound imaging")) that sequentially displays acoustic wave images of a plurality of continuous frames during imaging on a display monitor(See Collet-Billon: Paras. [0039] to [0040] (stating that the, "[a]cquisition of a Sequence of images SQ ... of a part of a body, the probe PRB is applied on the body of a patient ... [and a] sequence of grey level images in two-dimensions or three dimensions is acquired. The sequence of images SQ is displayed on the screen SCR") and Para. [0051] (providing that, "the display of the calipers C is performed in real time for each image during the display of the sequence of images SQ. It permits the user to better locate the outline of the feature of interest FI during the display of the sequence of images SQ")), the acoustic wave diagnostic apparatus comprising: 
a processor (See Collet-Billon: Para. [0016] (clarifying that, "present invention finally relates to a computer program product comprising program instructions for implementing said method when said program is executed by a processor")) configured to automaticallydiscriminate a measurement target (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image") and Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art")) included in an acoustic wave image of a present frame displayed on the display monitor (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L")), as one organ among a plurality of predetermined organs (See Collet-Billon: Para. [0043] (providing that the, "automatic detection may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters (bright circle for the skull, disk for the abdomen, and line segment for the femur for example) is performed")), set a measurement algorithm for the measurement target discriminated (See Collet-Billon: Paras. [0042] to [0044] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image ... [for example, for] features of interest FI that have approximately a circular shape, such as a skull or an abdomen, such an approximate shape recognition may be performed with the Hough transform method well-known to a person skilled in the art") and Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art")), and 
measure the measurement target based on the measurement algorithm set (See Collet-Billon: Paras. [0052] to [0053] (providing that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and for example,] … for a skull SKL, the computed parameter is the head size. It may be obtained from two other computed parameters, which are the outer-to-outer bi-parietal BPDoo and occipitofrontal OFDoo diameters")) and display a measurement result on the display monitor(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L")).
Regarding claim 2, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 1 (See above discussion) further comprising: an image memory (See Collet-Billon: Para. [0030] (providing for, “a memory MEM in order to save the images I acquired”), wherein the processor (See Collet-Billon: Para. [0016]) is further configured to determine (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Para. [0056] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")), and save  oncewave image of the present frame includes the optimum cross section of the measurement target (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI") and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")).
Regarding claim 3, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 2 (See above discussion) further comprising: an operating device (See Collet-Billon: Para. [0035] (providing that the, "controller CTRL comprises a microprocessor ... that can be programmed by a user of the system SYS, for instance via the interface M_USER"), and Para. [0051] (clarifying that the, "MUSER may comprise means for the user to correct the position of the calipers C if he is not pleased with the automatic placement")), wherein the processor is further configured to display monitor(See Collet-Billon: Para. [0056] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ") and Para. [0061] (stating that the, "controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM")) based on a user's operation through the operating device(See Collet-Billon: Para. [0051] (clarifying that the, "MUSER may comprise means for the user to correct the position of the calipers C if he is not pleased with the automatic placement")).
Regarding claim 4, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 3 (See above discussion) wherein the processor is further configured to overwrite(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image") and Para. [0061] (stating that the, "controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM")) once(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")).
Regarding claim 5, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 3 (See above discussion) wherein the processor is further configured to add(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Para. [0056] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ"), and Para. [0061] (stating that the, "controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM")) once(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")).
Regarding claim 6, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 3 (See above discussion) wherein the processor is further configured to giveonce (See Collet-Billon: Para. [0050] (providing that, "after the detection of the feature of interest FI, some calipers C may be automatically displayed on the detected feature of interest FI. They are set on the boundaries of said feature of interest FI"), Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Para. [0056] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ"), and Para. [0061] (stating that the, "controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM")).
Regarding claim 7, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 4 (See above discussion) , wherein the processor is further configured to give once(See Collet-Billon: Para. [0050] (providing that, "after the detection of the feature of interest FI, some calipers C may be automatically displayed on the detected feature of interest FI. They are set on the boundaries of said feature of interest FI"), Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Para. [0056] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ"), and Para. [0061] (stating that the, "controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM")).
Regarding claim 8, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 5 (See above discussion) wherein the processor is further configured to give once(See Collet-Billon: Para. [0050] (providing that, "after the detection of the feature of interest FI, some calipers C may be automatically displayed on the detected feature of interest FI. They are set on the boundaries of said feature of interest FI"), Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Para. [0056] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ"), and Para. [0061] (stating that the, "controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM")).
Regarding claim 9, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 3 (See above discussion) wherein the measurement result includes a measurement value (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L")), and the processor is further configured to compare measurement values measured in past frames among the plurality of continuous frames with the measurement values in the present frame (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")), and once it is determined that the measurement values in the present frame is the maximum among the measurement values in the plurality of continuous frames, determine (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) 
Regarding claim 10, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 4 (See above discussion) wherein the measurement result includes a measurement value (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L")), and the processor is further configured to compare measurement values measured in past frames among the plurality of continuous frames with the measurement value in the present frame (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) , and once it is determined that the measurement value in the present frame is the maximum among the measurement values in the plurality of continuous frames, determine (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) 
Regarding claim 11, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 5 (See above discussion) wherein the measurement result includes a measurement value (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L")), and the processor is further configured to compare measurement values measured in past frames among the plurality of continuous frames with the measurement value in the present frame (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")), and once it is determined that the measurement value in the present frame is the maximum among the measurement values in the plurality of continuous frames, determine (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) 
Regarding claim 12, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 3 (See above discussion) wherein the processor is further configured to calculate discriminated, (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image") and Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art")) compare likelihoods calculated in past frames among the plurality of continuous frames with the likelihood calculated in the present frame (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image"), Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art"), Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), and Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI")), and once it is determined that the likelihood in the present frame is the maximum among the likelihoods in the plurality of continuous frames, determine (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) 
Regarding claim 13, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 4 (See above discussion) wherein the processor is further configured to calculate discriminated, (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image") and Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art")) compare likelihoods calculated in past frames among the plurality of continuous frames with the likelihood calculated in the present frame (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image"), Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art"), Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), and Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI")) , and once it is determined that the likelihood in the present frame is the maximum among the likelihoods in the plurality of continuous frames, determine (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) 
Regarding claim 14, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 5 (See above discussion) wherein the processor is further configured to calculate discriminated, (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image") and Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art")) compare likelihoods calculated in past frames among the plurality of continuous frames with the likelihood calculated in the present frame (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image"), Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art"), Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), and Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI")), and once it is determined that the likelihood in the present frame is the maximum among the likelihoods in the plurality of continuous frames, determine measurement targe(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) 
Regarding claim 15, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 3 (See above discussion) wherein the processor is further configured to save all which are captured in a constant time range from the present to the past(See Collet-Billon: Claim 6 (stating that provided is a, "computer program product comprising program instructions for implementing, when said program is executed by a processor"); Paras. [0040] to [0041] (providing that the, "sequence of grey level images in two-dimensions or three dimensions is acquired. The sequence of images SQ is displayed on the screen SCR ... controller CTRL also controls this acquisition, however this acquisition may be controlled by a separate system. For instance, the acquisition may be performed by an acquisition system and the sequence of images sent, for instance by means of a wireless connection, to a system comprising means for controlling automatic detection of a feature of interest FI in the sequence of images SQ") and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before. The controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM")).
Regarding claim 16, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 15 (See above discussion) wherein the processor is further configured to save(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Paras. [0056] to [0057] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ ... [this] permits the user to obtain the parameter PAO that characterizes the best the feature of interest FI"), and Para. [0061] (clarifying that, "to choose the greatest value PAO among the computed parameters PA and to optionally display the associated image I, the images I acquired during the acquisition of the sequence of images SQ may be saved in a memory MEM of the system SYS with their associated parameters PA computed as described before"); Fig. 3 (showing the measurement "L")) while providing a flag and selects and displays the acoustic wave image provided with the flag among the plurality of acoustic wave images saved in the image memory on the display monitor (See Collet-Billon: Para. [0050] (providing that, "after the detection of the feature of interest FI, some calipers C may be automatically displayed on the detected feature of interest FI. They are set on the boundaries of said feature of interest FI"), Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"), Para. [0056] (providing that the, "[a]utomatic display of the computed parameter PAO which has the greatest value ( e.g. the largest one) among the computed parameters PA. This computed parameter PAO may be displayed along with its corresponding image in SQ"), and Para. [0061] (stating that the, "controller CTRL may retrieve the right parameter PAO from the set of parameters PA saved in the memory MEM"); Fig. 3 (showing the measurement "L"); Note that for the purposes of this examination "calipers C" are being interpreted to disclose "providing a flag.") based on a user's operation through the operating device(See Collet-Billon: Para. [0051] (clarifying that the, "MUSER may comprise means for the user to correct the position of the calipers C if he is not pleased with the automatic placement")).
Regarding claim 17, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 1 (See above discussion)  wherein upon recognition of a plurality of the measurement targets in the acoustic wave image of the present frame, the processor is further configured to set (See Collet-Billon: Paras. [0042] to [0044] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image ... [for example, for] features of interest FI that have approximately a circular shape, such as a skull or an abdomen, such an approximate shape recognition may be performed with the Hough transform method well-known to a person skilled in the art"), Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art"), and Paras. [0052] to [0053] (providing that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and for example,] … for a skull SKL, the computed parameter is the head size. It may be obtained from two other computed parameters, which are the outer-to-outer bi-parietal BPDoo and occipitofrontal OFDoo diameters ... for an abdomen, the computed parameter is the circumference ... for a femur THIG, the computed parameter is the length Las ... obtained from the two ends of the median line ML found during the second step (automatic detection)")), and measure (See Collet-Billon: Paras. [0052] to [0053] (providing that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and for example,] … for a skull SKL, the computed parameter is the head size. It may be obtained from two other computed parameters, which are the outer-to-outer bi-parietal BPDoo and occipitofrontal OFDoo diameters ... for an abdomen, the computed parameter is the circumference ... for a femur THIG, the computed parameter is the length Las ... obtained from the two ends of the median line ML found during the second step (automatic detection)")) and displays a plurality of the measurement results on the display monitor (See Collet-Billon: Para. [0050] (providing that, "after the detection of the feature of interest FI, some calipers C may be automatically displayed on the detected feature of interest FI. They are set on the boundaries of said feature of interest FI") and Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L"); Note that for the purposes of this examination "calipers C" are being interpreted to disclose "providing a flag.").
Regarding claim 18, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 1 (See above discussion) further comprising: a measurement control switch that is operated by the user (See Collet-Billon: Para. [0035] (stating that, "the controller CTRL comprises a microprocessor that can be pre-programmed by means of instructions or that can be programmed by a user of the system SYS, for instance via the interface M_USER")) to perform a command to start and a command to end a series of measurement operation including the recognition of the measurement target, the setting of the measurement algorithm, and the measurement of the measurement target, by the processor (See Collet-Billon: Paras. [0025] to [0029] (providing that, "system SYS comprises a controller CTRL for controlling the following operations: acquisition of a sequence of images SQ of a part of a body BO; automatic detection of a feature of interest FI on said sequence of images SQ; computation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence of images SQ; and automatic display of the parameter PAO having the greatest value among the computed parameters PA") and Para. [0055] (noting that, "the end of an acquisition may be performed by the user by freezing said acquisition in particular when he has captured an image he is interested in. The user interface MUSER comprises means to permits such a freezing")).
Regarding claim 20, Collet-Billon discloses a method of controlling an acoustic wave diagnostic apparatus (See Collet-Billon: Para. [0001] (providing that the, "present invention relates to a medical imaging system, and to a corresponding method ... in particular … [of] Ultrasound imaging")) that sequentially displays acoustic wave images of a plurality of continuous frames during imaging on a display monitor(See Collet-Billon: Paras. [0039] to [0040] (stating that the, "[a]cquisition of a Sequence of images SQ ... of a part of a body, the probe PRB is applied on the body of a patient ... [and a] sequence of grey level images in two-dimensions or three dimensions is acquired. The sequence of images SQ is displayed on the screen SCR") and Para. [0051] (providing that, "the display of the calipers C is performed in real time for each image during the display of the sequence of images SQ. It permits the user to better locate the outline of the feature of interest FI during the display of the sequence of images SQ")), the method comprising: automaticallydiscriminating a measurement target (See Collet-Billon: Paras. [0042] to [0043] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image") and Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art")) included in an acoustic wave image of a present frame displayed on the display monitor (See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L")), as one organ among a plurality of predetermined organs (See Collet-Billon: Para. [0043] (providing that the, "automatic detection may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters (bright circle for the skull, disk for the abdomen, and line segment for the femur for example) is performed")); setting a measurement algorithm for the discriminated measurement target (See Collet-Billon: Paras. [0042] to [0044] (clarifying that the, "[a]utomatic detection of a feature of interest FI ... may be based on a first step wherein an approximate shape recognition based on efficient implementations of matched filters ... is performed. This recognition step corresponds to a first detection of some candidate "features of interest" in the image ... [for example, for] features of interest FI that have approximately a circular shape, such as a skull or an abdomen, such an approximate shape recognition may be performed with the Hough transform method well-known to a person skilled in the art") and Paras. [0046] to [0047] (stating that the, "second step of the automatic detection may perform a refining of the approximate segmentation-that may comprise several candidates-that results from the previous stage ... [for example, for] features of interest FI which have approximately a circular shape, the refinement may be based on the "snakes" technique well-known by the person skilled in the art")); measuring the measurement target based on the set measurement algorithm (See Collet-Billon: Paras. [0052] to [0053] (providing that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and for example,] … for a skull SKL, the computed parameter is the head size. It may be obtained from two other computed parameters, which are the outer-to-outer bi-parietal BPDoo and occipitofrontal OFDoo diameters")); and displaying a measurement result on the display monitor(See Collet-Billon: Paras. [0052] to [0054] (stating that the, "[c]omputation of at least one parameter PA characteristic of said feature of interest FI for each image I of the sequence SQ [occurs and] … the computed parameter PA associated to an image is displayed on the screen SCR during the display of this image"); Fig. 3 (showing the measurement "L")).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Collet-Billon as applied to claims 1 and 18 above, and further in view of Pelissier (US 2009/0198132 A1). 
Regarding claim 19, Collet-Billon discloses the acoustic wave diagnostic apparatus according to claim 18 (See above discussion) further comprising: an acoustic wave probe configured to transmit receive(See Collet-Billon: Para. [0040] (clarifying that in, "order to acquire a sequence of images SQ of a part of a body, the probe PRB is applied on the body of a patient")), and therefore substantially what is described by claim 19. 
	However, Collet-Billon fails to teach wherein the measurement control switch is disposed in the acoustic wave probe.
	Nevertheless, Pelissier teaches wherein the measurement control switch is disposed in the acoustic wave probe (See Pelissier: Para. [0025] (providing a, "hand-held ultrasound unit according to an example embodiment of the invention. Hand-held ultrasound unit 10 may be used in either hand. Unit 10 comprises a transducer 20 and a housing 12 bearing a display 14. Display 14 is a touch-sensitive display. In some embodiments, substantially all of a front face of device 10 comprises a touch-sensitive display 14. Display 14 can display ultrasound images. In certain embodiments, display 14 also displays images representing controls with which an operator can interact to control the operation of apparatus 10")).
The teachings of Collet-Billon and the teachings of Pelissier are considered to be analogous to the claimed invention because they are in the same field of acoustic wave diagnostic apparatus and a method of controlling an acoustic wave diagnostic apparatus. Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the instant application to combine what is taught by the teachings of Collet-Billon with wherein the measurement control switch is disposed in the acoustic wave probe as taught by Pelissier to provide for what is described by claim 19 of the instant application. This is because Pelissier Paragraph [0026] provides the motivation that its teaching, "permits the operator to comfortably use [the] apparatus in either hand."
Response to Arguments
	The Amendment filed July 8, 2022 has been entered. Applicant’s amendments have overcome each and every 35 U.S.C. 112(b) rejection previously set forth in the Non-Final Office Action mailed April 8, 2022. Applicant’s amendments to the claims have changed the scope of each and every claim. As necessitated by the scope changing amendments and as discussed in detail above, the Examiner has modified the prior art based rejections of the claims and entered a new ground of objection to the claims. Otherwise, Applicant’s arguments filed July 8, 2022 have been fully considered but are not persuasive.
	The Applicant asserts on page 9 of the Remarks:
The Office Action asserts that the claims recited terms that invoke an interpretation under 35 U.S.C. § l 12(f). However, Applicant submits that the claims, as presented herein, do not recite any terms that invoke an interpretation under 35 U.S.C. § l 12(f). Therefore, reconsideration and withdrawal of the interpretation under 35 U.S.C. § 112(f) are in order and respectfully requested.

	In response, the Examiner would respectfully like to point out that no interpretation under 35 U.S.C. 112(f) has been made. Therefore, Applicant’s assertions are considered moot. Furthermore, as described in detail above and in the Non-Final Office Action mailed April 8, 2022, Examiner’s clarification regarding the interpretation of the claims with respect to conditional limitations is maintained. For at least these and the reasons provided above Applicant’s arguments are not considered persuasive.
The Applicant asserts on page 10 of the Remarks:
Claims 1-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. The rejection is traversed for the reasons advanced in detail below. 
The inventions of claims 1-19 relate to an acoustic wave diagnostic apparatus that is a machine. Therefore, Applicant submits that the inventions of claims 1-19 are patent eligible under 35 U.S.C. § 101. 
The invention of claim 20 relates to a method of controlling an acoustic wave apparatus that is specific machine. Therefore, Applicant submits that the invention of claim 20 is not a mental process. 
Furthermore, the acoustic wave apparatus of claim 1-19 and the method of controlling the acoustic wave apparatus of claim 20 can technologically solve the problem that a user cannot conveniently and exactly execute measurement so that the inventions of claim 1-20 have significant features. 
Therefore, Applicant submits that claims 1-20 satisfy the requirements of 35 U.S.C. § 101. Accordingly, reconsideration and withdrawal of the rejection under 35 U.S.C. § 101 are in order and respectfully requested.

	In response, the Examiner would respectfully like to disagree with Applicant’s assertion that “claims 1-20 satisfy the requirements of 35 U.S.C. § 101.” In supporting this assertion Applicant points out that “claims 1-19 relate to an acoustic wave diagnostic apparatus that is a machine … [and] claim 20 relates to a method of controlling an acoustic wave apparatus that is specific machine.” This however, merely restates limitations provided in claims 1-20 without providing more than a conclusory statement to support why the claims as drafted “satisfy the requirements of 35 U.S.C. § 101.” Applicant also asserts that, “[claims 1-20] can technologically solve the problem that a user cannot conveniently and exactly execute measurement so that the inventions of claim 1-20 have significant features.” However, this is not the standard for interpreting whether or not claims satisfy the requirements of 35 U.S.C. § 101 (See MPEP 2106). For at least these and the reasons provided above Applicant’s arguments are not considered persuasive.
The Applicant asserts on pages 10-12 of the Remarks:
Claims 1-18 and 20 are rejected under 35 U.S.C. § 102(a)(l) over Collet-Billon (US 2010/0322495) and claim 19 is rejected under 35 U.S.C. § 103 over Collet-Billon and Pelissier (US 2009/0198132). The rejections are traversed for the reasons advanced in detail below. 
…Applicant submits that Collet-Billon merely recognize a shape of "feature of interest" in the image, but does not discriminate what a measurement target is. Therefore, Applicant submits that Collet-Billon cannot always set a measurement algorithm suitable for the measurement target. 
…Applicant submits that Pelissier … does not disclose or suggest that the processor is configured to automatically discriminate a measurement target included in an acoustic wave image of a present frame displayed on the display monitor, as one organ among a plurality of predetermined organs. 
…withdrawal of the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 are in order and respectfully requested. 

	In response, the Examiner would respectfully like to disagree with Applicant’s assertion that “withdrawal of the rejections under 35 U.S.C. § 102 and 35 U.S.C. § 103 are in order.” In supporting this assertion Applicant points out that “Collet-Billon merely recognize a shape of ‘feature of interest’ in the image, but does not discriminate what a measurement target is. Therefore, Applicant submits that Collet-Billon cannot always set a measurement algorithm suitable for the measurement target.” However, for the reasons provided in detail above in the “Claim Rejections - 35 USC § 102” section and under the principles of the broadest reasonable interpretation of the claims, Collet-Billon is interpreted to disclose all of the limitations of claims 1-18 and 20. Furthermore, without conceding to Applicant’s remarks, Collet-Billon does not need to disclose “always set[ting] a measurement algorithm …” (emphasis added) as suggested, in order to read on the limitations of the claims. Applicant also asserts that, “Pelissier … does not disclose or suggest that the processor is configured to automatically discriminate a measurement target…” However, without conceding to Applicant’s assertions and as provided in detail above in the “Claim Rejections - 35 USC § 103” section, Pelissier is not being relied upon to teach that limitation. Therefore, Applicant’s assertions regarding Pelissier are considered moot. For at least these and the reasons provided above Applicant’s arguments are not considered persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRENTON D. HATHERILL whose telephone number is (571) 272-5406. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER KOHARSKI can be reached on (571) 272-7230. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.



/Trenton D. Hatherill/Examiner, Art Unit 3793                                                                                                                                                                                                        /SERKAN AKAR/Primary Examiner, Art Unit 3793